SUMMARY ORDER
Plaintiff-appellant Johnathan Johnson filed suit, pursuant to 42 U.S.C. § 1983, against several officials employed by the Great Meadow Correctional Facility, including defendant-appellee C. Blood. He now appeals several rulings made by the district court (Scullin, J.) in the course of a jury trial on Johnson’s claims. We assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
Johnson’s evidentiary claims are unavailing, as the purported “errors” were made by Johnson’s trial counsel, and not the court. See Pioneer Inv. Serv. Co. v. Brunswick Assocs. Ltd. Partnership, 507 U.S. 380, 396-97, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993). As to Johnson’s other claims, we affirm for substantially the reasons expressed by the district court.
We have considered all of Johnson’s arguments and find them to be without merit. The judgment of the district court is AFFIRMED.